Citation Nr: 1012364	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for 
service-connected left shoulder strain, status post 
arthroscopic surgery.

2.  Entitlement to an initial compensable rating for 
service-connected right shoulder strain as secondary to the 
service-connected disability of left shoulder strain, status 
post arthroscopic surgery.

3.  Entitlement to an initial compensable rating for 
service-connected bilateral knee strain with patellofemoral 
syndrome and chondromalacia patellae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 2003 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The Veteran was afforded a decision review officer (DRO) 
hearing at the Detroit, Michigan, RO in February 2006.  The 
Veteran subsequently had a video hearing before the Board in 
December 2006.  The transcripts of these two hearings are of 
record and were reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand 
for further development is warranted with respect to these 
issues.

The Veteran is service-connected for left shoulder strain 
status post arthroscopic surgery, right shoulder strain 
secondary to left shoulder strain, and bilateral knee strain 
with patellofemoral syndrome and chondromalacia patellae, 
currently evaluated as noncompensable.  In the August 2004 
rating decision, the RO relied on a June 2004 C&P 
examination, which included x-rays, in assigning the 
Veteran's noncompensable evaluation for these disabilities.  
Subsequently, the Veteran was provided with June 2005 and 
May 2006 C&P examinations, both of which also included x-
rays.

The medical evidence of record is inconsistent.  The x-rays 
associated with the June 2004 C&P examination report 
revealed that the Veteran's left knee exhibited 
patellofemoral osteophytes, the right knee was normal, and 
both shoulders exhibited subchondral lucencies suggesting 
underlying degenerative changes in the glenoid.  The 
examiner in the June 2004 examination diagnosed the Veteran 
with left shoulder strain, status post arthroscopic surgery, 
right shoulder strain, and bilateral knee strain with 
bilateral patellofemoral syndrome and chondromalacia 
patellae.  The Veteran was afforded a second examination in 
June 2005 in which the examiner diagnosed the Veteran with 
chronic bilateral shoulder strain and bilateral 
patellofemoral syndrome.  The x-rays associated with the 
June 2005 C&P examination revealed no acute bone abnormality 
in either the shoulders or the knees.  The Veteran was again 
afforded a C&P examination in May 2006.  The knee x-rays 
associated with that examination reveal no joint effusion, 
no significant interval change or joint space narrowing from 
the June 2004 x-rays of the knees.  There were, however, 
osteoarthritic changes seen.  The May 2006 x-rays of the 
shoulder revealed normal shoulders.  The Veteran was 
diagnosed with bilateral chronic rotator cuff tendonitis and 
normal bilateral knees.  

An examination for rating purposes should contain sufficient 
detail and reflect the whole recorded history of a Veteran's 
disability, reconciling the various reports into a 
consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 
589, 594 (1991); 38 C.F.R. § 4.2 (2009).  Additionally, the 
Board notes that in the case where the Veteran has arthritis 
in the shoulders and the knees as part of the service-
connected disability, then these joints could alternatively 
be rated under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis, substantiated by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  When, however, the limitation of motion 
of the specific joint(s) involved is noncompensable under 
the appropriate diagnostic code(s), a 10 percent rating is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
With X-ray evidence of involvement of 2 or more major 
joints, with occasional incapacitating  episodes, a 20 
percent rating will be assigned.  With X-ray evidence of 
involvement of 2 or more major joints, a 10 percent rating 
will be assigned.  The 20 percent and 10 percent ratings 
based on X-ray findings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).

With consideration of the above, the Board finds that there 
is conflicting medical evidence as to whether the Veteran 
suffers from arthritis in his shoulders and knees.  As such, 
the Board finds that these issues should be remanded and an 
examination provided addressing the current level of 
severity of the Veteran's bilateral shoulder and bilateral 
knee disabilities and specifically whether the Veteran has 
arthritis in his shoulders and/or knees.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a compensation 
and pension (C&P) examination to 
determine the current degree of 
severity of his service-connected left 
shoulder strain status post 
arthroscopic surgery, right shoulder 
strain secondary to left shoulder 
strain, and bilateral knee strain with 
patellofemoral syndrome and 
chondromalacia patellae.  The claims 
file, to include a copy of this remand 
must be made available to the examiner 
for review, and the examination report 
should reflect that such a review was 
accomplished.  All pertinent 
symptomatology, to include range of 
motion and all neurological findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Specifically, 
x-rays should be provided to determine 
if the Veteran suffers from arthritis 
in his shoulders or knees.  Application 
of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be 
considered.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


